UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-1083



WILLIAM E. CREEN,

                                             Petitioner - Appellant,

          versus


INTERNAL REVENUE SERVICE,

                                              Respondent - Appellee.



Appeal from the United States Tax Court.    (Tax Ct. No. 99-10294)


Submitted:   April 13, 2000                 Decided:   April 20, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William E. Creen, Petitioner Pro Se. Robert J. Branman, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William E. Creen appeals from the tax court’s order dismissing

his petition for failure to state a claim upon which relief could

be granted.   Creen asserted in his petition that compensation from

his labor was not taxable as wages because it was earned in South

Carolina.   We have reviewed the record and the tax court’s opinion

and find no reversible error.   Accordingly, we affirm on the rea-

soning of the tax court.   See Creen v. Internal Revenue Serv., No.

99-10294 (U.S.T.C. Oct. 19, 1999).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2